MAGER, Judge
(concurring):
Our decision here, affirming the decision of the trial court but rejecting the reasoning upon which such decision is based, is consistent with the following proposition set forth in Katz v. Mendheim, Fla.App. 1971, 244 So.2d 560, 562, footnote 1:
“When in the opinion of an appellate court a ground exists for upholding a judgment which is challenged on appeal the judgment will be affirmed although the reason relied on by the trial court is rejected. Chase v. Cowart, Fla.1958, 102 So.2d 147, 150; Tri-County Produce Distr., Inc. v. Northeast Prod. Cr. Ass’n., Fla.App. 1963, 160 So.2d 46, 49.”
Accordingly, I concur in the conclusion.